            Case 5:20-cv-01414-XR Document 1 Filed 12/11/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ROBERT MUNOZ;                                  §
JUVENTINO CASTILLON;                           §
AND JAMES ERIC SHORT,                          §
Individually and On Behalf of All              §       COLLECTIVE ACTION COMPLAINT
Others Similarly Situated,                     §
       Plaintiffs,                             §       CIVIL ACTION NO. 5:20-CV-1414
                                               §
vs.                                            §
                                               §
CLAY & DOMINGUE, LLC; AND                      §
DARRIN CLAY                                    §
     Defendants.                               §

                           PLAINTIFFS’ ORIGINAL COMPLAINT

       Robert Munoz, Juventino Castillon and James Eric Short, on behalf of themselves and all

others similarity situated (“Plaintiffs”), file this Original Complaint, as follows:

                                I. PRELIMINARY STATEMENT

       1.      Plaintiffs are or were employees of Clay & Domingue, LLC (“C&D”) and Darrin

Clay (“Defendants”) as welders. Plaintiffs were hired by Defendants as independent contractors,

despite the fact that they worked exclusively for Defendants, and virtually every aspect of their

jobs were controlled by Defendants. Defendants misclassified Plaintiffs and other welders as

independent contractors to avoid paying employment taxes, workers’ compensation insurance,

benefits and overtime. During their time with Defendants, Plaintiffs typically worked at least

10-12 hours per day, often seven days per week. Plaintiffs and other workers for Defendants

were paid on an hourly basis, and were paid the same hourly rate for each hour worked, and thus

never received overtime pay.



PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 1 OF 10
                  Case 5:20-cv-01414-XR Document 1 Filed 12/11/20 Page 2 of 10




        2.           Plaintiffs, on behalf of themselves and all others similarly situated, bring this

collective action to recover overtime compensation and all other available remedies under the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. 201 et. seq. (the “FLSA”).

        3.           This collective action consists of:

                     ALL INDIVIDUALS WHO WORKED FOR DEFENDANTS
                     AS WELDERS WHO WERE CLASSIFIED AS
                     INDEPENDENT CONTRACTORS AND PAID STRAIGHT
                     TIME AT ANY TIME IN THE PAST THREE YEARS.1

        4.           For at least three years prior to the filing of this Complaint, Defendants willfully

committed widespread violations of the FLSA by failing to pay these employees for overtime

hours worked in excess of forty hours per week.

                                                 II. PARTIES

             5.      Plaintiffs are individuals who were formerly employed by Defendants. Plaintiffs’

Notices of Consent are attached hereto as Exhibit 1.

             6.      Defendant Clay & Domingue is a Louisiana limited liability company with its

principal place of business Jennings, Louisiana. C&D does substantial business in Texas, but it

has not designated an agent for service of process in Texas. C&D may be served with process

through its registered agent for service of process in Texas, Thomas P. Leblanc, at 113 Dr.

Michael Debakey Drive, Lake Charles, LA 70601.

             7.      Darrin Clay is an individual residing in Louisiana. Mr. Clay may be served with

process at 443 Jules Clement Rd., Jennings, LA 70546, or where found.




1   Members of this proposed class with be referred to herein as “the Class Members.”

PLAINTIFFS’ ORIGINAL COMPLAINT                                                              PAGE 2 OF 10
            Case 5:20-cv-01414-XR Document 1 Filed 12/11/20 Page 3 of 10




                               III. JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this

civil action arises under the Constitution, laws, or treaties of the United States; specifically, the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et. seq. Jurisdiction is further

conferred on this Court by the provisions of 28 U.S.C. § 1337 relating to “any civil action or

proceeding arising under any Act of Congress regulating commerce...”

       9.      This Court has personal jurisdiction over Defendants because they do substantial

business in Texas. C&D has two yards in Texas, employs dozens of people in Texas and collects

hundreds of thousands of dollars in revenue each year from its operations in Texas. Likewise,

Darrin Clay, as the owner of C&D, has substantial contacts with Texas. Mr. Clay, as alleged

herein, is a “joint employer” of dozens of welders who perform substantial work in Texas, and on

information and belief he regularly interacts with C&D employees based in Texas, including the

welders, via e-mail, telephone and in person. Mr. Clay personally benefits from the work these

welders perform in Texas. Defendants’ contacts in Texas directly relate to the claims asserted in

this suit. This Court’s assertion of jurisdiction over Defendants would not offend traditional

notions of fair play and substantial justice.

       10.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because, as

provided below, a substantial part of the events or omissions giving rise to this claim occurred in

this judicial district. Specifically, much of the work performed by Plaintiffs and those in the

proposed class was performed in the Eagle Ford Shale region. Many members of the proposed

class live and continue to work in the Eagle Ford Shale region.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 3 OF 10
          Case 5:20-cv-01414-XR Document 1 Filed 12/11/20 Page 4 of 10




                                        IV. COVERAGE

       11.     Defendants have acted, directly or indirectly, as an employer or joint employer

with respect to Plaintiffs and others similarly situated. Defendants are or were jointly responsible

for all decisions related to the wages to be paid to the Class Members, the work to be performed

by the Class Members, the locations of work performed by the Class Members, the hours to be

worked by the Class Members, and the compensation paid to the Class Members.

       12.     Defendants have each operated an enterprise within the meaning of Section 3(r) of

the FLSA, 29 U.S.C. § 203(r).

       13.     Defendants each operated an enterprise engaged in commerce or in the production

of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)

(1), in that said enterprise has had employees engaged in commerce or in the production of goods

for commerce, or employees handling, selling, or otherwise working on goods or materials that

have been moved in or produced for commerce by any person and in that said enterprise has had

an annual gross sales volume of sales made or business done of not less than $500,000.

       14.     Plaintiffs, and others similarly situated, were or are employees for Defendants

who were engaged in commerce or in the production of goods for commerce.

                                 V. FACTUAL BACKGROUND

       15.     C&D is an oilfield and pipeline contractor that specializes in construction, well

hook-ups, location site-prep and other oilfield services. C&D has field offices in Texas and

Louisiana. C&D typically has 5-10 crews working at any given time, with each crew employing

a welder. On information and belief, over the past three years, C&D has employed dozens of

welders. Yet, C&D classifies all of its welders as independent contractors.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 4 OF 10
           Case 5:20-cv-01414-XR Document 1 Filed 12/11/20 Page 5 of 10




       16.     Plaintiffs worked as welders and performed work in the field. Because Plaintiffs

and the other Class Members are or were paid a set, flat hourly rate, and because their schedules

are or were set by Defendants, they are not given any opportunity to share in the profit and/or

loss of their services. They are or were not allowed the freedom to take or reject assignments -

instead they must perform work as ordered to do by Defendants. They were assigned a foreman,

who acted as their supervisor, were given work assignments by C&D personnel, and were told

what to work on, where, and how long an assignment should take. The Class Members were

required by C&D to arrive at work each morning at 7:00 a.m. and work at least until 6:00 p.m.,

or later, depending on when they were released by the foreman - if welders showed up to work

late or refused an assignment, they were disciplined by C&D, up to and including termination.

Because they work full time or virtually full time for Defendants (often working 70-80 hours per

week), they are not allowed an opportunity to expand their business or to take on other jobs for

other oilfield service companies. Plaintiffs did not market their services while employed by

Defendants. Plaintiffs did not incur operating expenses like rent, payroll, marketing and/or

insurance - in fact, they worked under C&D’s insurance while employed by Defendants.

Welders are not allowed to negotiate their own pay. Likewise, welders are not permitted to hire

welders’ helpers - all such personnel are hired by C&D as employees, despite the fact that they

worked the same schedules as the welders, and were subject to the same control as the welders,

working under the same policies and supervision as the welders.2



2 Under virtually identical circumstances, a Western District of Texas court found - and the 5th Circuit
affirmed - two welders to be employees who were entitled to overtime under the FLSA. Hobbs v.
Petroplex, 946 F.3d 824, 836 (5th Cir. 2020). In Hobbs, the two welders were awarded $101,600 in
unpaid wages and liquidated damages, and an additional $120,061.00 in attorney fees, $3,993.04 in costs,
and $2,974.19 in expenses.

PLAINTIFFS’ ORIGINAL COMPLAINT                                                             PAGE 5 OF 10
             Case 5:20-cv-01414-XR Document 1 Filed 12/11/20 Page 6 of 10




          17.     Darrin Clay was also an “employer” or “joint employer” of Plaintiffs and the

Class Members. Mr. Clay is the founder, majority owner and the primary decision-maker of

C&D. According to documents on file with the Louisiana Secretary of State, Mr. Clay is an

Officer of the company. C&D’s website provides that Mr. Clay founded the company with Todd

Domingue in 2001 and three years later bought bought out Mr. Domingue’s interest “and began

the long journey to becoming successful in building a large and profitable company.”3 Mr. Clay

is responsible for making employment decisions at C&D (he has the power to hire and fire C&D

employees and he directly oversees supervisors who likewise have such power). Mr. Clay also

controls employee work schedules and conditions of employment by creating, reviewing and/or

approving policies applicable to C&D employees (including but not limited to Plaintiffs), such as

the employee handbook and other written and/or unwritten employee policies. Mr. Clay also

made or approved the decision to characterize Plaintiffs as independent contractors and to pay

them straight time, with no additional compensation for hours worked above forty in a week.

Finally, Mr. Clay is a custodian of C&D’s payroll and other HR records, as they are maintained

by those working under his supervision. As such, Mr. Clay is an employer or a joint employer of

Plaintiffs and the Class Members.

          18.     No exemption excuses Defendants from paying Plaintiffs and the other Class

Members overtime rates under the FLSA. The members of the proposed class were all paid on an

hourly basis, and thus none of them could fall within any of the white collar exemptions, as the

salary basis is an essential element of all of the white collar exemptions.




3   https://clayanddomingue.com/about/.

PLAINTIFFS’ ORIGINAL COMPLAINT                                                       PAGE 6 OF 10
              Case 5:20-cv-01414-XR Document 1 Filed 12/11/20 Page 7 of 10




        19.      Defendants have failed to make a good faith effort to comply with the FLSA.

Instead, Defendants knowingly, willfully or with reckless disregard carried out its illegal pattern

or practice regarding overtime compensation. Plaintiffs and those similarly situated are entitled

to liquidated damages for such conduct.

        20.      For purposes of this action, the “relevant period” is defined as such period

commencing on the date that is three years prior to the filing of this action, and continuing

thereafter.

        21.      Plaintiffs have retained the undersigned counsel to represent them and those

similarly situated in this action. Pursuant to the FLSA, Plaintiffs and those similarly situated are

entitled to recover all reasonable attorney’s fees and costs incurred in this action.

                         VI. COLLECTIVE ACTION ALLEGATIONS

        22.      Other employees have been victimized by the pattern, practice and policy of

Defendants. Plaintiffs are aware that the illegal practices and policies of Defendants have been

imposed on other, similarly situated workers.

        23.      Plaintiffs bring their claim on behalf of all current and former Class Members.

        24.      Defendants’ compensation policies and procedures with respect to Plaintiffs and

the Class Members and wages paid to Plaintiffs and the Class Members are virtually identical.

        25.      Defendants’ pattern of failing to pay overtime compensation as required by the

FLSA results from Defendant’s general application of compensation policies and procedures, and

does not depend on individualized circumstances of Plaintiffs or the Class Members.

        26.      Although the issue of damages may be individual in character, this does not

detract from the common nucleus of facts with respect to Defendants’ liability under the FLSA.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 7 OF 10
          Case 5:20-cv-01414-XR Document 1 Filed 12/11/20 Page 8 of 10




       27.     Plaintiffs file this case as an “opt-in” collective action as specifically allowed by

29 U.S.C. § 216(b). Plaintiffs bring these claims on their own behalf and on behalf of those

similarly situated who have not been fully compensated for all work performed, time spent, and

activities conducted for the benefit of Defendants.

       28.     Plaintiffs request that Defendants identify all prospective Class Members so that

proper notice of their right to consent to participation in this collective action may be distributed,

including their names, dates of employment, last know addresses, and telephone numbers.

       29.     Plaintiffs seek to represent those members of the above-described group who,

after appropriate notice of their ability to opt into this action, have provided consent in writing to

be represented by Plaintiffs’ counsel as required by 29 U.S.C. § 216(b).

       30.     Those individuals who choose to opt in will be listed on subsequent pleadings and

copies of the written consents will be incorporated by reference.

       31.     Plaintiffs will fairly and adequately represent and protect the interests of those

similarly situated who opt into this action.

                  VII. CAUSE OF ACTION - VIOLATIONS OF THE FLSA

       32.     The foregoing allegations are incorporated herein by reference.

       33.     Plaintiffs and others similarly situated were or are non-exempt employees of

Defendants.

       34.     Plaintiffs and others similarly situated are entitled to overtime pay for all hours in

excess of forty worked during each seven-day workweek.

       35.     Defendants violated the FLSA by failing to pay Plaintiffs or others similarly

situated overtime compensation at a rate of one-and-a-half times the appropriate regular rate.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 8 OF 10
          Case 5:20-cv-01414-XR Document 1 Filed 12/11/20 Page 9 of 10




       36.     Plaintiffs, individually and on behalf of others similarly situated, seek all unpaid

overtime compensation and an additional equal amount as liquidated damages for a period of

three years from the date of the filing of this complaint, as well as reasonable attorney’s fees,

costs and litigation expenses, including expert witness fees, as provided by 29 U.S.C. § 216(b),

along with pre- and post-judgment interest at the highest rate allowed by law.

                       VIII. DESIGNATION OF EXPERT WITNESS

       37.     The foregoing allegations are incorporated herein by reference.

       38.     Plaintiffs designate the following individual as an expert witness in this case:

                                              Josh Borsellino, Borsellino, P.C.
                                              Mailing Address:
                                              3267 Bee Cave Rd., Ste. 107, Box # 201
                                              Austin, TX 78746
                                              Telephone: (817) 908-9861
                                              Facsimile: (817) 394-2412
                                              Email: josh@dfwcounsel.com

       39.     As permitted under the FLSA, Plaintiffs seek attorney’s fees and case expenses

incurred in the prosecution of this matter. Mr. Borsellino may provide expert opinion testimony

regarding the reasonableness and necessity of the attorney’s fees and expenses incurred by

Plaintiffs in connection with this action. Mr. Borsellino’s biography is publicly available at

https://dfwcounsel.com/biography/.

                                     IX. RELIEF SOUGHT

       WHEREFORE, Plaintiffs, individually and on behalf of others similarly situated,

respectfully request that Defendants be required to answer and appear, and that on final hearing,

Plaintiffs and other members of the collective action be awarded:




PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 9 OF 10
         Case 5:20-cv-01414-XR Document 1 Filed 12/11/20 Page 10 of 10




          a. Unpaid overtime wages for all hours worked in excess of forty hours in a

              workweek at the rate of one and one-half times the employee’s regular rate of pay;

          b. Liquidated damages in an amount equal to the unpaid overtime compensation;

          c. Attorney’s fees, costs and expenses;

          d. Pre- and post-judgment interest at the highest rates allowed by law; and

          e. All other relief, at law or in equity, to which they, and others similarly situated,

              may be justly entitled.


                                            Respectfully submitted,

                                            By: /s/ Josh Borsellino
                                            Josh Borsellino
                                            Texas Bar No. 24045532
                                            Borsellino, P.C.
                                            Office Address:
                                            1020 Macon St., Suite 15
                                            Fort Worth, Texas 76102
                                            Mailing Address:
                                            3267 Bee Cave Rd., Ste. 107, Box # 201
                                            Austin, TX 78746
                                            Telephone: (817) 908-9861
                                            Facsimile: (817) 394-2412
                                            Email: josh@dfwcounsel.com

                                            ATTORNEY FOR PLAINTIFFS




PLAINTIFFS’ ORIGINAL COMPLAINT                                                     PAGE 10 OF 10
